ON Application fob Rehearing.
The defendant urges the defence of res judicata should be maintained. The defence is founded on the judgment on a rule taken by Egan, the defendant here, in his suit against Fush to cancel the respite Fush had obtained. Egan proceeded as a creditor of Fush and the court decided the debt should be credited with the amount derived by Egan from the sheriff’s sale under his judgment afterward reversed on devolutive appeal. The proposition is that the judgment on this rule to cancel the respite is a bar to Fush’s suit now ■ before us for damages caused by the illegal sale of his property under Egan’s judgment, afterward reversed. It is brought to our notice that when the rule was taken Egan’s judgment had been reversed. We assumed in our previous opinion the judgment was then in force. But the substantial question is, whether the judgment on that rule, making it absolute, i. e., that Fush should pay the debt, or that his respite be canceled, and that the debt should be credited with the amount made on Egan’s execution, is any bar to the demand here that Egan should pay damages for illegally causing Fush’s property to be sold.
The cause of action here is, that the defendant, under the judgment decreed void, sacrificed the plaintiff’s property at the sheriff’s sale, made in the summer, unpropitious, it is alleged, for selling the property. The liability for selling a man’s property under a judgment afterward reversed is to restore the property or pay its value. The plaintiff seeks restitution for that illegal sale by this suit for damages. His cause of action arises out of the reversal of the judgment under which his property was taken. The *66cause of action here asserted by Fush, subsisted when Egan took his rule, but no suit for damages was then brought or urged on the rule. The court, on the rule, naturally directed Egan’s debt to be credited with the amounts made on his execution. It is urged that Fush claimed the credits. He might, it seems to us, do that without prejudice to his present suit for damages. The credits exhibited by the executions issued in the suit in which the rule was taken were necessary incidents in making absolute Egan’s rule. He was the creditor of Fush holding a debt reduced by the credits made on his void writ. The allowance of those credits to which, in any event, Fush was entitled, left Fush at librrty, we think, to bring suit for damages for the illegal seizure and sale, one element of which was the loss caused by the sacrifice of his property. Egan’s cause of action was as a creditor of Fush seeking to set aside his respite. Fush’s totally different action here is for damages caused by the enforcement by Egan of the judgment reversed on appeal. Bes judicata is not to be extended to issues not involved in the litigation on which the defence is founded.
The defendant complains of our allowance of interest tp plaintiff from the date of the sheriff’s sale. In the restitution to defendant of his property sold under an illegal execution he is placed as to the property in the position he stood before the sale. There is, therefore, reason to given interest on the money when the property itself is not restored. But the defendant in this case urged his debt as a de-fence, and from both parties comes the suggestion of an adjustment of the accounts; defendant’s debt on his part and plaintiff’s demand for damages. The debt of defendant is by operation of law reduced by the credits on the execution. In so far as these credits are concerned the suit of plaintiff is not one for damages. These credits as of date August 4 and October 9, 1893, carry the same interest as the debt which they reduce. They amount to one thousand six hundred and seventy-seven dollars and sixty-seven cents and are included in the amount two thousand six hundred and nine dollars for which the plaintiff had judgment. The residue ot that amount is made up of the damages awarded plaintiff. Our judgment gave defendant interest on the whole amount, two thousand six hundred and nine dollars. We think defendant’s contention that interest on damages are not allowable is well founded and to that reduction he is entitled. C. P., Art. 553; Green vs. Garcia, 3 An. 702; Bonner vs. Copley, 15 An. 504.
*67There being no res judicata, we held the plaintiff entitled to recover the full value of his proporty sold under the execution. The amount we fixed on the testimony discussed in the brief. In plaintiff’s application for the rehearing he brings to our notice that the mules brought at the sheriff’s sale one thousand nine hundred ahd thirty-five dollars and fifty cents, an excess of two hundred and thirty-five dollars and fifty cents over the amount awarded. To that excess he is entitled, and his judgment is to be increased accordingly. In respect to the other items of damage we think the amount allowed is sufficient.
As the judgment we now render reduces the amount plaintiff would have to pay under the judgment of the lower court, defendant is to pay costs. 0. P., Art. 908.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be avoided and reversed, that our former judgment be set aside; and it is now ordered, adjudged and decreed that the plaintiff do have and recover from defendant two thousand eight hundred and forty-four dollars ($2844) with eight per cent, interest no one thousand five hundred dollars and eighty-two dollars from August 4, 1893, and on ninety-five dollars from October 4, 1893; that defendant do have and recover from plaintiff two thousand six hundred and sixty-seven dollars and sixty-seven cents, with eight per cent, interest from September 1, 1892, and that defendant pay costs.